Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 21, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Xzeres Wind Corp. Wilsonville, Oregon To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A, Amendment No. 2, Registration Statement under the Securities Act of 1933, filed by Xzeres Wind Corp. of our report dated March 23, 2010, relating to the financial statements of Xzeres Wind Corp. as of and for the years ending February 28, 2010 and 2009 and for the period from October 3, 2008 (inception) to February 28, 2010, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
